Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The reasoning for restriction requirement of 29 July 2022 is replaced with the following reasoning because the art used in that restriction requirement does not teach the special technical feature of a quantum dot having a core and a surface layer and a discontinuous oxide layer bonded to negative ions of the layer.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VI lack unity of invention because even though the inventions of these groups require the technical feature of a quantum dot having a quantum dot body and a surface layer and a discontinuous oxide layer bonded to negative ions of the layer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of CN 108913142. This reference teaches a quantum dot having a quantum dot body and a surface layer and a oxide layer formed by an alcoholysis reaction of metal carboxylate ligands on the surface layer. While the reference does not state that the oxide layer is discontinuous, it is known in the art that the taught ligands attach to the negative ions of the surface layer (as taught in paragraph [0222] of US 2018/0148638) and thus the ligand coating is not continuous. Since the ligand coating is not continuous, the oxide layer formed when the taught carboxylate ligands are converted to oxides would also be expected to be discontinuous. Therefore, CN 108913142 teaches the technical feature of a quantum dot having a quantum dot body and a surface layer and a discontinuous oxide layer bonded to negative ions of the layer.
Applicant's election with traverse of Group I, claims 1-10, in the reply filed on 22 September 2022 is acknowledged.  The traversal is on the ground(s) that US patent application publications 2018/0148638 and 2004/0126072 do not teach a quantum dot having a surface layer and a discontinuous oxide layer bonded to negative ions of the layer. While applicants are correct correct, as discussed above; CN 108913142 does teach the special technical feature. Since the special technical feature linking the inventive groups is known, restriction is proper. The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference number 130 discussed in paragraph [0044] and S601-S603 discussed in paragraphs [0058], [0059], [0065], and [0067].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference number 220 in figure 3.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 2017/0029693.
	This reference teaches quantum dots having a layer of an inorganic capping agent attached to the ions on the surface of the quantum dot (para 12-15). The inorganic capping agent has the formula [MxOy(OH)z]n, where M is a metal, such as Al, Zn or Cd; x is 1-6, y is 0-10, z is 0-10, y+z>1 and n is the negative or positive charge based on the total valence state of M+O-2 +(OH)-. The reference teaches that the capping agent when n is negative attaches the positive ions on the surface of the quantum dot, the capping agent when n is positive attaches the negative ions on the surface of the quantum dot and that the quantum dots can have both positive and negative capping agents. When z is 0, the resulting capping agent forms a discontinuous oxide layer coordinated with at least one of the positive and negative ions on the surface of the quantum dot. This taught quantum dot reads has the structure of claims 1-3 and 6-8 of this application. The reference teaches, in pargraph [0061], the quantum dot can be a core quantum dot, a core/shell quantum dot, a core/shell/shell quantum dot or a core/gradient shell layer quantum dot. Paragraph [0059] teaches wavelength converter nanoparticles, which are the taught quantum dots having the inorganic capping agent, preferably has a diameter of 1-20 nm, which overlaps the size range of claim 9. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference suggests the claimed quantum dot structure. 
Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108913142.
	This reference teaches a quantum dot having a quantum dot body and a surface layer and a oxide layer formed by an alcoholysis reaction of metal carboxylate ligands on the surface layer. While the reference does not state that the oxide layer is discontinuous, it is known in the art that the taught ligands attach to the negative ions of the surface layer and that the surface layer of quantum dots have regularly arranged negative and positive ions (as taught in paragraph [0222] of US 2018/0148638) and thus the ligand coating is not continuous. Since the ligand coating is not continuous, the oxide layer formed when the taught carboxylate ligands are converted to oxides would also be expected to be discontinuous. The metal of the carboxylate ligand can be Zn or Al, which are two of the claimed metals. The quantum dot can be a core quantum dot or a core/shell quantum dot. Examples 3 and 4 teaches that the coated quantum dot has a diameter of 10 nm and that the uncoated quantum dot has a diameter of 8 nm. Thus the oxide coating has a thickness of 2 nm. This thickness and coated quantum dot diameter fall within the claimed size ranges. The reference suggests the claimed quantum dot structure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
12/15/22